Exhibit 4.4 PREFERRED STOCK PURCHASE AGREEMENT dated as of May 10, 2017 by and among WILDHORSE RESOURCE DEVELOPMENT CORPORATION and THE PARTY LISTED ON THE SIGNATURE PAGE HERETO TABLE OF CONTENTS Page ArticleIPURCHASE; CLOSING Section1.1 Purchase2 Section1.2 Closing.2 Section1.3 Closing Conditions.2 ArticleIIREPRESENTATIONS AND WARRANTIES Section2.1 Representations and Warranties of the Company5 Section2.2 Representations and Warranties of the Purchaser15 ArticleIIICOVENANTS Section3.1 Filings; Other Actions.17 Section3.2 Negative Covenants18 Section3.3 Corporate Actions.19 Section3.4 Information Statement20 Section3.5 Confidentiality20 Section3.6 NYSE Listing of Shares21 Section3.7 State Securities Laws21 Section3.8 Acquisition Agreement21 ArticleIVADDITIONAL AGREEMENTS Section4.1 Standstill21 Section4.2 Transfer Restrictions.22 Section4.3 Legend.23 Section4.4 Tax Matters.24 ArticleVMISCELLANEOUS Section5.1 Survival; Limitations on Liability27 Section5.2 Expenses27 Section5.3 Amendment; Waiver27 Section5.4 Counterparts28 Section5.5 Governing Law28 Section5.6 Waiver of Jury Trial28 Section5.7 Notices28 Section5.8 Entire Agreement29 Section5.9 Assignment30 i Section5.10 Interpretation; Other Definitions30 Section5.11 Captions34 Section5.12 Severability34 Section5.13 No Third Party Beneficiaries34 Section5.14 Public Announcements34 Section5.15 Specific Performance34 Section5.16 Termination35 Section5.17 Effects of Termination35 Section5.18 Non-Recourse36 Exhibit A: Form of Series A Perpetual Convertible Preferred Stock Certificate of Designations Exhibit B: Form of Amended and Restated Registration Rights Agreement ii INDEX OF DEFINED TERMS Term Location of Definition 10% Entity 5.10(f) Acquisition Recitals Acquisition Agreement Recitals Affiliate 5.10(g) Agreement Preamble “as-converted basis” 5.10(h) Beneficial Ownership/Beneficially Own 5.10(i) Board of Directors 2.1(c)(i) business day 5.10(d) Bylaws 2.1(c)(ii) Capitalization Date 2.1(b)(i) Certificate Recitals Certificate of Incorporation 2.1(c)(ii) Closing 1.2(a) Closing Date 1.2(a) Code 2.1(r) Committee 5.10(j) Common Stock Recitals Common Stock Issuance Recitals Common Stock Issuance Agreement Recitals Company Preamble Company Competitor 5.10(k) Company Material Adverse Effect 5.10(l) Company Preferred Stock 2.1(b)(i) Company Stock Awards 2.1(b)(i) Company Subsidiary 2.1(a)(ii) control/controlled by/under common control with 5.10(g) Credit Agreement 5.10(o) Effect 5.10(p) Equity Securities 5.10(p) iii Term Location of Definition ERISA 2.1 (r) ERISA Subject Plan 2.1(r) Exchange Act Excluded Stock 4.4(a) Existing Registration Rights Holders 5.10(q) FCPA 2.1(t) GAAP 2.1(f)(iv) Governmental Entity 2.1(c)(iii) Hedge 4.2(a) HSR Act 3.1(a) Information Knowledge of the Company 5.10(t) Law 5.10(r) Lien 5.10(s) Money Laundering Laws 2.1(u) Multiemployer Plan 2.1(r) NGP 5.10(w) Non-Recourse Party NYSE Recitals NYSE Listing Approval 5.10(x) OFAC 2.10((v) person 5.10(e) Per Share Purchase Price Permits 2.1(k) Permitted Transferee 4.2(b)(i) Plan 2.1(b)(i) Preferred Stock Recitals Preferred Voting and Conversion Features 3.1(b) Proposed Securities 4.4(b)(i) Purchase Purchased Stock iv Term Location of Definition Purchaser Parties 5.10(y) Purchaser Preamble Qualifying Issuance 4.4(b) Registration Rights Agreement 1.2(b)(i) Representatives 5.10(z) Sanctions 2.1(v) Schedule 14C Action 5.10(aa) SEC 2.1(f) SEC Documents 2.1(f) Securities Act Subsidiary 2.1(a)(ii) Transaction Documents 5.10(u) Transfer 5.10(cc) Upstream Competitor 5.10(m) Voting Debt 2.1(b)(ii) v PREFERRED STOCK PURCHASE AGREEMENT, dated as of May 10, 2017 (this “Agreement”), by and among WildHorse Resource Development Corporation, a Delaware corporation (the “Company”), and the purchaser identified on the signature page hereto (the “Purchaser”). RECITALS: WHEREAS, the Company has entered into a Purchase and Sale Agreement (as it may be amended or supplemented from time to time, the “Acquisition Agreement” and, the transactions contemplated thereby, the “Acquisition”), by and among Esquisto Resources II, LLC, a Texas limited liability company and wholly owned subsidiary of the Company, Anadarko E&P Onshore LLC, a Delaware limited liability company, Admiral A Holding L.P., a Delaware limited partnership, TE Admiral A Holding L.P., a Delaware limited partnership and Aurora C-I Holding L.P., a Delaware limited partnership; WHEREAS, the Company has entered into a Common Stock Issuance Agreement (as it may be amended or supplemented from time to time, the “Common Stock Issuance Agreement” and, the transactions contemplated thereby, the “Common Stock Issuance”), by and among the Company, Admiral A Holding L.P., a Delaware limited partnership, TE Admiral A Holding L.P., a Delaware limited partnership and Aurora C-I Holding L.P., a Delaware limited partnership; WHEREAS, the Company proposes to issue and sell to the Purchaser shares of its preferred stock, par value $0.01 per share, designated as “Series A Cumulative Perpetual Convertible Preferred Stock” (the “Preferred Stock”), having the terms set forth in the Certificate of Designations (the “Certificate”) in the form attached to this Agreement as Exhibit A, subject to the terms and conditions set forth in this Agreement; WHEREAS, contemporaneously with the execution and delivery of this Agreement by the parties hereto, each of WHR Holdings, LLC, a Delaware limited liability company, Esquisto Holdings, LLC, a Delaware limited liability company, WHE AcqCo Holdings, LLC, a Delaware limited liability company and NGP XI US Holdings, L.P., a Delaware limited partnership, which collectively hold more than a majority of the outstanding Common Stock of the Company as of the date of this Agreement, has executed a stockholders’ consent in lieu of a stockholder meeting in compliance with Delaware law for the purpose of providing all necessary approvals under Delaware law and the applicable rules and listing standards of the New York Stock Exchange (the “NYSE”) to consummate the transactions contemplated by this Agreement, including without limitation the issuance of Common Stock in connection with any conversion of the Preferred Stock; WHEREAS, subject to the conditions contained in the Certificate, the Preferred Stock will be convertible into shares of common stock, par value $0.01 per share of the Company (the “Common Stock”);and WHEREAS, capitalized terms used in this Agreement have the meanings set forth in Section 5.10 or such other Section indicated in the preceding Index of Defined Terms. 1 NOW, THEREFORE, in consideration of the premises, and of the representations, warranties, covenants and agreements set forth herein, the parties agree as follows: ARTICLEI
